DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10922574 in view of Sholingar (U.S. PG-PUB NO. 2020/0160070. 
Claim 1 of instant application
Claim 1 of U.S. Patent No. 10922574
A system comprising: one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: outputting, by a machine learned (ML) model trained based at least in part on a difference between a first multi-dimensional vector associated with a pixel and a second multi-dimensional vector associated with a bounding box, a segmentation associated with an object represented in an image; performing object detection of the object, based at least in part on the segmentation; 
A system comprising: one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: training a machine learned (ML) model based at least in part on a subset of examples, the training comprising: identifying a reference region associated with an object represented in an image; determining a training bounding box associated with the object; determining first embeddings for pixels of the reference region; associating a second embedding for the training bounding box with the first embeddings; and minimizing a loss function with respect to a difference between the first embeddings associated with the object and the second embedding associated with the training bounding box; and transmitting the ML model to an autonomous vehicle for detecting one or more additional objects in an environment.


Claim 1 of U.S. Patent No. 10922574 is silent to teaching that controlling an autonomous vehicle based at least in part on the object detection. However, the claimed limitation is well known in the art as evidenced by Sholingar.
In the same field of endeavor, Sholingar teaches controlling an autonomous vehicle based at least in part on the object detection (operate 2ND vehicle based on estimated pose of 1ST vehicle 510, FIG. 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Claim 1 of U.S. Patent No. 10922574  with the teaching of Sholingar in order to provide autonomous vehicle control.
Claim 7 of instant application
Claim 7 of U.S. Patent No. 10922574
A computer-implemented method comprising: outputting, by a machine learned (ML) model trained based at least in part on a difference between a first multi-dimensional vector associated with a pixel and a second multi-dimensional vector associated with a bounding box, a segmentation associated with an object represented in an image; performing object detection of the object, based at least in part on the segmentation; and
A computer-implemented method comprising: inputting an image comprising a representation of an object into a machine learning model trained to output: i) one or more pixel parameters associated with one or more pixels of the image; ii) a bounding box associated with the object; and iii) a box parameter associated with the bounding box; and determining, based at least in part on a difference between the one or more pixel parameters and the box parameter, an identifier for the object and object pixels associated with the object.


Claim 7 of U.S. Patent No. 10922574 is silent to teaching that controlling an autonomous vehicle based at least in part on the object detection. However, the claimed limitation is well known in the art as evidenced by Sholingar.
In the same field of endeavor, Sholingar teaches controlling an autonomous vehicle based at least in part on the object detection (operate 2ND vehicle based on estimated pose of 1ST vehicle 510, FIG. 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Claim 1 of U.S. Patent No. 10922574  with the teaching of Sholingar in order to provide autonomous vehicle control.
Claim 15 of instant application
Claim 15 of U.S. Patent No. 10922574
One or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations comprising: outputting, by a machine learned (ML) model trained based at least in part on a difference between a first multi-dimensional vector associated with a pixel and a second multi-dimensional vector associated with a bounding box, a segmentation associated with an object represented in an image; performing object detection of the object, based at least in part on the segmentation; 
One or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations comprising: inputting an image comprising a representation of an object into a machine learned model trained to output: i) pixel parameters associated with pixels of the image; ii) a bounding box associated with the object; and iii) box parameters associated with the bounding box; and determining, based at least in part on a difference between the pixel parameters and the box parameters, a set of pixels associated with the object and an identifier associated with the object.


Claim 15 of U.S. Patent No. 10922574 is silent to teaching that controlling an autonomous vehicle based at least in part on the object detection. However, the claimed limitation is well known in the art as evidenced by Sholingar.
In the same field of endeavor, Sholingar teaches controlling an autonomous vehicle based at least in part on the object detection (operate 2ND vehicle based on estimated pose of 1ST vehicle 510, FIG. 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Claim 1 of U.S. Patent No. 10922574  with the teaching of Sholingar in order to provide autonomous vehicle control.
	Claims 2-6, 8-14 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Allowable Subject Matter
Claims would be allowable if overcoming nonstatutory obviousness-type double patenting rejections by the timely filing of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664